
	
		I
		111th CONGRESS
		1st Session
		H. R. 3971
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2009
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  permissible use of health savings accounts to include health insurance payments
		  and to increase the dollar limitation for contributions to health savings
		  accounts, and for other purposes.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Health Savings Account
			 Expansion Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Title I—Expansion of health savings accounts
					Sec. 101. Repeal of high deductible health plan
				requirement.
					Sec. 102. Health insurance may be purchased from
				account.
					Sec. 103. Increase in dollar limitation.
					Sec. 104. Effective date.
					Title II—Termination of existing health-related tax preferences
				for medical coverage, medical care, etc
					Sec. 201. Termination of existing health-related tax
				preferences for medical coverage, medical care, etc.
					Sec. 202. Termination of employer deduction for health
				coverage.
				
			IExpansion of
			 health savings accounts
			101.Repeal of high
			 deductible health plan requirement
				(a)In
			 generalSection 223 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (c) and redesignating subsections (d) through
			 (h) as subsections (c) through (g), respectively.
				(b)Conforming
			 amendments
					(1)Subsection (a) of
			 section 223 of such Code is amended to read as follows:
						
							(a)Deduction
				allowedIn the case of an individual, there shall be allowed as a
				deduction for a taxable year an amount equal to the aggregate amount paid in
				cash during such taxable year by or on behalf of such individual to a health
				savings account of such
				individual.
							.
					(2)Subsection (b) of
			 section 223 of such Code is amended by striking paragraph (8).
					(3)Subparagraph (A)
			 of section 223(c)(1) of the Internal Revenue Code of 1986 (as redesignated by
			 subsection (a)) is amended—
						(A)by striking
			 subsection (f)(5) and inserting subsection
			 (e)(5), and
						(B)in clause
			 (ii)—
							(i)by
			 striking the sum of— and all that follows and inserting
			 the dollar amount in effect under subsection (b)(1)..
							(4)Section 223(f)(1)
			 of such Code (as redesignated by subsection (a)) is amended by striking
			 Each dollar amount in subsections (b)(2) and (c)(2)(A) and
			 inserting In the case of a taxable year beginning after December 31,
			 2010, each dollar amount in subsection (b)(1).
					(5)Section 26(b)(U)
			 of such Code is amended by striking section 223(f)(4) and
			 inserting section 223(e)(4).
					(6)Sections 35(g)(3),
			 220(f)(5)(A), 848(e)(1)(v), 4973(a)(5), and 6051(a)(12) of such Code are each
			 amended by striking section 223(d) each place it appears and
			 inserting section 223(c).
					(7)Section 106(d)(1)
			 of such Code is amended—
						(A)by striking
			 who is an eligible individual (as defined in section 223(c)(1)),
			 and
						(B)by striking
			 section 223(d) and inserting section
			 223(c).
						(8)Section 408(d)(9)
			 of such Code is amended—
						(A)in subparagraph
			 (A) by striking who is an eligible individual (as defined in section
			 223(c)) and, and
						(B)in subparagraph
			 (C) by striking computed on the basis of the type of coverage under the
			 high deductible health plan covering the individual at the time of the
			 qualified HSA funding distribution.
						(9)Section 877A(g)(6)
			 of such Code is amended by striking 223(f)(4) and inserting
			 223(e)(4).
					(10)Section 4973(g)
			 of such Code is amended—
						(A)by striking
			 section 223(d) and inserting section
			 223(c),
						(B)in paragraph (2),
			 by striking section 223(f)(2) and inserting section
			 223(e)(2), and
						(C)by striking
			 section 223(f)(3) and inserting section
			 223(e)(3).
						(11)Section 4975 of
			 such Code is amended—
						(A)in subsection
			 (c)(6)—
							(i)by
			 striking section 223(d) and inserting section
			 223(c), and
							(ii)by
			 striking section 223(e)(2) and inserting section
			 223(d)(2), and
							(B)in subsection
			 (e)(1)(E), by striking section 223(d) and inserting
			 section 223(c).
						(12)Section
			 6693(a)(2)(C) of such Code is amended by striking section 223(h)
			 and inserting section 223(g).
					102.Health
			 insurance may be purchased from accountParagraph (2) of section 223(d) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(2)Qualified
				medical expensesThe term
				qualified medical expenses means, with respect to an account
				beneficiary, amounts paid by such beneficiary for medical care (as defined in
				section 213(d)) for such individual, the spouse of such individual, and any
				dependent (as defined in section 152, determined without regard to subsections
				(b)(1), (b)(2), and (d)(1)(B) thereof) of such individual, but only to the
				extent such amounts are not compensated for by insurance or
				otherwise.
					.
			103.Increase in
			 dollar limitation
				(a)In
			 generalParagraph (1) of section 223(b) of the Internal Revenue
			 Code of 1986 is amended by striking the sum of the monthly and
			 all that follows through eligible individual and inserting
			 $8,000 ($16,000 in the case of a joint return).
				(b)Conforming
			 amendments
					(1)Subsection (b) of
			 such Code is amended by striking paragraphs (2), (3), and (5) and by
			 redesignating paragraphs (4), (6), and (7) as paragraphs (2), (3), and (4),
			 respectively.
					(2)Paragraph (2) of
			 section 223(b) of such Code (as redesignated by paragraph (1)) is amended by
			 striking the last sentence.
					(3)Paragraph (4) of
			 section 223(b) of such Code (as redesignated by paragraph (1)) is amended to
			 read as follows:
						
							(4)Medicare
				eligible individualsThe
				limitation under this subsection for any taxable year with respect to an
				individual shall—
								(A)in the case of the
				first taxable year in which such individual is entitled to benefits under title
				XVIII of the Social Security Act, be the amount which bears the same proportion
				to the amount in effect under paragraph (1) with respect to such individual
				as—
									(i)the number of
				months in the taxable year during which such individual was not so entitled,
				bears
									(ii)to 12, and
									(B)be zero for any
				taxable year
				thereafter.
								.
					(4)Subparagraph (B)
			 of section 223(f)(1) of such Code (as redesignated by section 101) is amended
			 to read as follows:
						
							(B)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which such taxable year begins
				determined by substituting calendar year 2009 for
				calendar year
				1992.
							.
					104.Effective
			 dateThe amendments made by
			 this title shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			IITermination of
			 existing health-related tax preferences for medical coverage, medical care,
			 etc
			201.Termination of
			 existing health-related tax preferences for medical coverage, medical care,
			 etc
				(a)Amounts received
			 under accident and health plansSection 105 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following:
					
						(k)TerminationThis section shall not apply to taxable
				years beginning after December 31,
				2009.
						.
				(b)Contributions by
			 employer to accident and health plans
					(1)In
			 generalSection 106 of such Code is amended by adding at the end
			 the following:
						
							(f)TerminationThis section shall not apply to taxable
				years beginning after December 31,
				2009.
							.
					(2)Conforming
			 amendmentSubparagraph (B) of section 223(b)(2) of such Code, as
			 amended by section 103 of this Act, is amended by striking which is
			 excludable from the taxpayer’s gross income for such taxable year under section
			 106(d) and inserting which would have been excludable from the
			 taxpayer’s gross income for such taxable year under section 106(d) (determined
			 as if such section was in effect on the day before the date of enactment of the
			 Health Savings Account Expansion Act of
			 2009).
					(c)Special rules
			 for health insurance costs of self-Employed individualsParagraph
			 (1) of section 162(l) of such Code is amended by adding at the end the
			 following new subparagraph:
					
						(C)Years after
				2009In the case of any
				taxable year beginning in a calendar year after 2009, the applicable percentage
				shall be
				zero.
						.
				(d)Medical, dental,
			 etc., expensesSection 213 of such Code is amended by adding at
			 the end the following:
					
						(f)TerminationThis section shall not apply to taxable
				years beginning after December 31,
				2009.
						.
				(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				202.Termination of
			 employer deduction for health coverage
				(a)In
			 generalSection 162 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (q) as
			 subsection (r) and by inserting after subsection (p) the following new
			 subsection:
					
						(q)Denial of
				deduction for medical careNo
				deduction shall be allowed under this chapter to an employer for any amount
				paid or incurred with respect to an employee, his spouse, and dependents during
				the taxable year—
							(1)for insurance
				which constitutes medical care,
							(2)under a health
				flexible spending arrangement or health reimbursement arrangement,
							(3)to an Archer MSA
				or a health savings account, or
							(4)under any other
				arrangement under which the employer provides medical care, directly or
				indirectly, to the employee, spouse, or
				dependent.
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2009.
				
